Exhibit 23.3Consent of Ryder Scott Company, L.P. CONSENT OF RYDER SCOTT COMPANY, L.P. We hereby consent to: (i) the use in the Form S-3Amendment Number 1of Hyperdynamics Corporation, a Delaware corporation (the "Company") under the Securities Act of 1933, of information contained in our reserve report letter relating to the reserves and revenue, as of June 30, 2007, of certain interests held by HYD Resources Corporation, a subsidiary of the Company; (ii) all references to such reserve report letter and/or to this firm in the Form S-3 Amendment Number 1; (iii) our being named as an expert in the Form S-3 Amendment Number 1; and (iv) the incorporation of this consent into any registration statement filed for the same offering pursuant to rule 462(b) or (c) under the Securities Act of 1933. RYDER SCOTT COMPANY, L.P. /s/ Ryder Scott Company, L.P. Ryder Scott Company, L.P. Houston, Texas January 21, 2008
